Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

For purposes of translation, U.S. Pub. No. 2019/0244416 by Tamaoki at al. will be utilized for the Japanese Pub. No. JP 2018045459 A by Tamaoki et al. as they are the same patent application submitted in different jurisdictions.

As to independent claim 1, Tamaoki (U.S. Pub. No. 2019/0244416) discloses a display apparatus (Tamaoki, HMD, Figure 24A)(Tamaoki, head mounted display 200, Figure 1) comprising: 
circuitry (Tamaoki, processing section 240, Figure 1) configured to:
control movement of a viewpoint-following display area that moves in accordance with movement of a user’s point of regard (Tamaoki, the processing section 240 performs a control process for the sensor section 210, a display control process for the display section 220, or the like. Figure 1, ¶ [0083]); 
determine whether to cause the viewpoint-following display area to follow the user’s point of regard or to stop the viewpoint-following display area from following the user’s point of regard, according to a staying time of the user’s point of regard (Tamaoki,  Referring to FIG. 24A and FIG. 24B, the line-of-sight direction VL of the user PL changes greatly and the change condition is satisfied, and thus as the change process of the display mode of the information display object DS, the cancel process of following the line-of-sight direction VL is performed. That is, the change process of the display mode described above with reference to FIG. 10A and FIG. 10B is performed. Referring to FIG. 24C, after the change process of the display mode is performed, the return condition is satisfied due to the lapse of a given time, for example, and thus the return process of the change process of the display mode is performed. Specifically, the cancel process of following illustrated in FIG. 24B is disabled to cause the information display object DS to follow the line-of-sight direction VL. Figures 24A-24C, ¶¶ [0253 and 0254]); Tamaoki teaches the cancelling of the following of the user’s line of sight and then continue following the user’s line of sight after a given time.
Tamaoki does not expressly disclose the display apparatus under a condition that the staying time of the user’s point of regard reaches or exceeds a specified time t that is set in advance, the circuitry does not cause the viewpoint-following display area to follow the user’s point of regard, but fixes the viewpoint-following display area for display and the circuitry changes the specified time t according to a process of user input to the display apparatus.
Yoshifuji (U.S. Pub. No. 2018/0239426) teaches a light-of-sight input device apparatus under a condition that the staying time of the user’s point of regard reaches or exceeds a specified time t that is set in advance, the circuitry does not cause the viewpoint-following display area to follow the user’s point of regard, but fixes the viewpoint-following display area for display (Yoshifuji, the input determining section 102d determines whether or not the counting reaches a predetermined time of an input determining trigger (Step SA-7), Figure 5, ¶ [0056]) (Yoshifuji, if the count reaches the predetermined time of the input determining trigger (Step SA-7, YES), the input determining section 102d determines an input of the corresponding input element, and stores input data to an input file 106a (Step SA-8). Here, FIG. 8 shows an example of a display screen when the count reaches the predetermined time. As shown in FIG. 8, because the coordinate of origin and the point of gaze stayed within a command region of an input element of a character “F” for a predetermined time, a command of inputting “F” is executed and the character “F” is input in the input character display area in the upward portion. Figure 8, ¶ [0057]). 
The combination of Tamaoki and Yoshifuji, teaches the display of a text box remaining following a user’s gaze stationary on a letter for a predetermined time.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tamaoki’s gaze tracked display to include Yoshifuji’s gaze based text input because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Yoshifuji’s gaze based text input permits user input provided by the user gaze detection.  This known benefit in Yoshifuji is applicable to Tamaoki’s gaze tracked display as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Tamaoki’s gaze tracked display to include Yoshifuji’s gaze based text input would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Yoshifuji’s gaze based text input in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Tamaoki, as modified by Yoshifuji, teaches the display of a virtual object not following the user’s gaze if the gaze was fixed for a predetermined amount of time.
Tamaoki, as modified by Yoshifuji, does not expressly teach the circuitry changes the specified time t according to a process of user input to the display apparatus.
The cited prior art does not teach the processor changing the time threshold being changed following a user input for the gaze tracking system as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 2 and 5-12, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 13, Tamaoki (U.S. Pub. No. 2019/0244416) discloses a display control method to be performed in a display apparatus (Tamaoki, HMD, Figure 24A)(Tamaoki, head mounted display 200, Figure 1), 
the display apparatus including circuitry (Tamaoki, processing section 240, Figure 1) configured to control movement of a viewpoint-following display area that moves in accordance with movement of a user’s point of regard (Tamaoki, the processing section 240 performs a control process for the sensor section 210, a display control process for the display section 220, or the like. Figure 1, ¶ [0083]), the method comprising: 
causing the circuitry to determine whether to cause the viewpoint-following display area to follow the user’s point of regard or to stop the viewpoint-following display area from following the user’s point of regard, according to a staying time of the user’s point of regard (Tamaoki,  Referring to FIG. 24A and FIG. 24B, the line-of-sight direction VL of the user PL changes greatly and the change condition is satisfied, and thus as the change process of the display mode of the information display object DS, the cancel process of following the line-of-sight direction VL is performed. That is, the change process of the display mode described above with reference to FIG. 10A and FIG. 10B is performed. Referring to FIG. 24C, after the change process of the display mode is performed, the return condition is satisfied due to the lapse of a given time, for example, and thus the return process of the change process of the display mode is performed. Specifically, the cancel process of following illustrated in FIG. 24B is disabled to cause the information display object DS to follow the line-of-sight direction VL. Figures 24A-24C, ¶¶ [0253 and 0254]). Tamaoki teaches the cancelling of the following of the user’s line of sight and then continue following the user’s line of sight after a given time.
Tamaoki does not expressly disclose the display apparatus under a condition that the staying time of the user’s point of regard reaches or exceeds a specified time t that is set in advance, causing the circuitry to stop the viewpoint-following display area to follow the user’s point of regard and fixing the viewpoint-following display area for display and causing the circuitry to change the specified time t according to a process of user input to the display apparatus.
Yoshifuji (U.S. Pub. No. 2018/0239426) teaches a light-of-sight input device apparatus under a condition that the staying time of the user’s point of regard reaches or exceeds a specified time t that is set in advance, causing the circuitry to stop the viewpoint-following display area to follow the user’s point of regard and fixing the viewpoint-following display area for display (Yoshifuji, the input determining section 102d determines whether or not the counting reaches a predetermined time of an input determining trigger (Step SA-7), Figure 5, ¶ [0056]) (Yoshifuji, if the count reaches the predetermined time of the input determining trigger (Step SA-7, YES), the input determining section 102d determines an input of the corresponding input element, and stores input data to an input file 106a (Step SA-8). Here, FIG. 8 shows an example of a display screen when the count reaches the predetermined time. As shown in FIG. 8, because the coordinate of origin and the point of gaze stayed within a command region of an input element of a character “F” for a predetermined time, a command of inputting “F” is executed and the character “F” is input in the input character display area in the upward portion. Figure 8, ¶ [0057]). 
The combination of Tamaoki and Yoshifuji, teaches the display of a text box remaining following a user’s gaze stationary on a letter for a predetermined time.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tamaoki’s gaze tracked display to include Yoshifuji’s gaze based text input because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Yoshifuji’s gaze based text input permits user input provided by the user gaze detection.  This known benefit in Yoshifuji is applicable to Tamaoki’s gaze tracked display as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Tamaoki’s gaze tracked display to include Yoshifuji’s gaze based text input would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Yoshifuji’s gaze based text input in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Tamaoki, as modified by Yoshifuji, teaches the display of a virtual object not following the user’s gaze if the gaze was fixed for a predetermined amount of time.
Tamaoki, as modified by Yoshifuji, does not expressly teach causing the circuitry to change the specified time t according to a process of user input to the display apparatus.
The cited prior art does not teach the processor changing the time threshold being changed following a user input for the gaze tracking system as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to independent claim 14, Tamaoki (U.S. Pub. No. 2019/0244416) discloses a non-transitory computer readable storage device comprising a program that when executed by circuitry in a display apparatus (Tamaoki, HMD, Figure 24A)(Tamaoki, head mounted display 200, Figure 1) configured the circuitry to perform display control, wherein
the circuitry (Tamaoki, processing section 240, Figure 1) is configured by the program to control movement of a viewpoint-following display area that moves in accordance with movement of a user’s point of regard (Tamaoki, the processing section 240 performs a control process for the sensor section 210, a display control process for the display section 220, or the like. Figure 1, ¶ [0083]), the program causing the circuitry to further perform:
a process of determining whether to cause the viewpoint-following display area to follow the user’s point of regard or to stop the viewpoint-following display area from following the user’s point of regard, according to a staying time of the user’s point of regard (Tamaoki,  Referring to FIG. 24A and FIG. 24B, the line-of-sight direction VL of the user PL changes greatly and the change condition is satisfied, and thus as the change process of the display mode of the information display object DS, the cancel process of following the line-of-sight direction VL is performed. That is, the change process of the display mode described above with reference to FIG. 10A and FIG. 10B is performed. Referring to FIG. 24C, after the change process of the display mode is performed, the return condition is satisfied due to the lapse of a given time, for example, and thus the return process of the change process of the display mode is performed. Specifically, the cancel process of following illustrated in FIG. 24B is disabled to cause the information display object DS to follow the line-of-sight direction VL. Figures 24A-24C, ¶¶ [0253 and 0254]); Tamaoki teaches the cancelling of the following of the user’s line of sight and then continue following the user’s line of sight after a given time.
Tamaoki does not expressly disclose the display apparatus under a condition that the staying time of the user’s point of regard reaches or exceeds a specified time t that is set in advance, causing the circuitry to stop the viewpoint-following display area to follow the user’s point of regard, fix the viewpoint-following display area for display, and change the specified time t according to a process of user input to the display apparatus.
Yoshifuji (U.S. Pub. No. 2018/0239426) teaches a light-of-sight input device apparatus under a condition that the staying time of the user’s point of regard reaches or exceeds a specified time t that is set in advance, causing the circuitry to stop the viewpoint-following display area to follow the user’s point of regard, fix the viewpoint-following display area for display (Yoshifuji, the input determining section 102d determines whether or not the counting reaches a predetermined time of an input determining trigger (Step SA-7), Figure 5, ¶ [0056]) (Yoshifuji, if the count reaches the predetermined time of the input determining trigger (Step SA-7, YES), the input determining section 102d determines an input of the corresponding input element, and stores input data to an input file 106a (Step SA-8). Here, FIG. 8 shows an example of a display screen when the count reaches the predetermined time. As shown in FIG. 8, because the coordinate of origin and the point of gaze stayed within a command region of an input element of a character “F” for a predetermined time, a command of inputting “F” is executed and the character “F” is input in the input character display area in the upward portion. Figure 8, ¶ [0057]). 
The combination of Tamaoki and Yoshifuji, teaches the display of a text box remaining following a user’s gaze stationary on a letter for a predetermined time.
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Tamaoki’s gaze tracked display to include Yoshifuji’s gaze based text input because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Yoshifuji’s gaze based text input permits user input provided by the user gaze detection.  This known benefit in Yoshifuji is applicable to Tamaoki’s gaze tracked display as they both share characteristics and capabilities, namely, they are directed to display devices.  Therefore, it would have been recognized that modifying Tamaoki’s gaze tracked display to include Yoshifuji’s gaze based text input would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Yoshifuji’s gaze based text input in display devices and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
Thus, Tamaoki, as modified by Yoshifuji, teaches the display of a virtual object not following the user’s gaze if the gaze was fixed for a predetermined amount of time.
Tamaoki, as modified by Yoshifuji, does not expressly teach change the specified time t according to a process of user input to the display apparatus. 
The cited prior art does not teach the processor changing the time threshold being changed following a user input for the gaze tracking system as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691